                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION

ROMULO CONTRERAS,                             )
                                              )
       Plaintiff,                             )       Civ. No. 1:20-cv-00287-GCM-DCK
                                              )
v.                                            )
                                              )
KILOLO KIJAKAZI,                              )
Acting Commissioner of Social Security,1      )
                                              )
       Defendant.                             )

                                             ORDER

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing Defendant’s decision with remand in Social Security actions under sentence four of 42

U.S.C. § 405(g), and in light of Defendant’s motion, with Plaintiff’s consent, to remand this case

for further administrative proceedings, the Court hereby remands this case to Defendant,

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings. See

Melkonyan v. Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

       The clerk of the Court will enter a separate judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure.
                                      Signed: September 2, 2021
       SO ORDERED.




1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).




      Case 1:20-cv-00287-GCM-DCK Document 18 Filed 09/03/21 Page 1 of 1
